\OO°\]G\U\-l>b-)Nr-\

N l\) l\) [\) N N l\) N [\)'I-l l-l v-‘ )-‘ d-¢ )-‘ »-» )-1 \-1 )--a
O°\lo\Lll-PWNF-*O\DO°\]C\UI-§UJN'-‘O

 

Case 4:19-cv-00068-.]AS Document 1 Filed 02/08/19 Page 1 of 17

 

 

 

 

 

 

 

 

ROBERT J. WILSON y // FlLED _____LODGED
2151 N. AVenida Tabica RECE“’ED °OPY
Green Valley, AZ 85 6 14
Telephone: 520-982-1658 FEB 8 2019
Email: bobbysvisa(at)gmail.com

S DlSTRlCT COURT
;L§_;I;;E§;rsona BY CLE?§,<TL\=J\\GT oF ARlzoNA DEPUTY

UNITED STATES DISTRICT COURT
FOR TI~]E DISTRI_CT OF ARIZONA

TUCSON DIVISION

cvi<»)-oo@aichAs`“*““”“ ~

Plaintiff
vs.
C OMPLAINT
GOVERNING BOARD OF MARICOPA
COUNTY COMMUNITY COLLEGE DISTRICT;
MARIA HARPER-MARINICK, in her individual
and official capacity; and KATE SMITH,
in her individual and official capacity;
(Action for Constitutional Violations

Defendants. And Damages)

\/\./\./\./V\./\./\_/\_/\_/ \/\/\/V

Jury Demand.

 

Plaintiff, in Propria Persona, alleges as follows:
I. JURISDICTION.
l. The United State District Court has original jurisdiction over this matter pursuant to

28 U.S.C. Section 1331_. This action arises under the Constitution of the United States of

 

\DO°\IO\Ul-LUJN)-»

O¢\lO\UI-I>U~>l\)l-*O\OOQ\]C\U!-PLJJN)-\O

 

Case 4:19-cv-00068-.]AS Document 1 Filed 02/08/19 Page 2 of 17

America, Title 42 United States Code Section 1983 and the Arizona Constitution, Article
2, Sections 4 & 13.
II. VENUE.

2. Venue is proper in the United States District Court for the District of Arizona under
28 U.S.C. 1391 (b). This Court has personal jurisdiction over the Defendants in this
matter as they are all residents of the District of Arizona, and the underlying act of this
complaint took place in Pima County in this District of Arizona and the Plaintiff is a
resident of Pima County and the State of Arizona.

III. PARTIES.
A. Plaintiff.

3. Plaintiff, Robert J. Wilson (“Wilson”) is a citizen of the United States and a resident

of Pima County Arizona, and was a resident of Arizona during all the relevant dates of

this Complaint. He graduated from the University of Texas in 1971 with B.A. Degree in
Political Science and graduated from Texas Tech University in 1973 with J.D. Degree
and passed the Texas Bar Exam and was admitted to practice law in Texas in April of
1973. He practiced law in Texas and taught business law and political science at several
Texas Colleges until May of 1994 when he permanently moved his residence to
Maricopa County, Arizona. He has maintained his Arizona residence since that time. He
has never taken the Arizona Bar Exam and is not authorized to practice law in Arizona.
He was hired by MCCCD in 1995 to teach various college courses as an adjunct college
instructor and by 2010 he became considered a course development employee within the

faculty of Rio Salado College’s Paralegal Program, a campus of the Maricopa County

 

\OOO\}G\Ul-I>UJN»-l

NNN[\)NN[\JNN)-lv-l»-l)-\)-\)-~r-¢»-»i-a\-‘
CQ\lC\Lh-I>UJNF‘O\$OO\]O\U!LUJN»-‘O

 

Case 4:19-cv-00068-.]AS Document 1 Filed 02/08/19 Page 3 of 17

Community College District and he qualified to be considered an employee and part of
their State Retirement Program. _

In May of 2018 Wilson qualified as a/State Republican Candidate for the Arizona Senate.
On or about August 22, 2018 Defendants fired Wilson, without cause, via a single
telephone call lasting about one minute.

B. Defendants

4. Defendant, Maricopa County Community College District (“MCCCD”) was
established in 1962 under the provisions of state legislation enacted by the Arizona State
Legislature in 1960. The MCCCD is a political subdivision of the State as defined in
A.R.S Section 38-431(5) and therefore, is a public entity within the meaning of A.R.S.
Section 12-820 (7).

5. Defendant, MCCCD’s Governing Board, is a board of a political subdivision within
the meaning of A.R.S. Section 12-820(7). Linda Thor is president of said Governing
Board.

6. Defendant, Maria Harper-Marinick, (“Marinick”), is the current Chancellor of the
MCCCD and serves as lits chief executive officer.

7. Furthermore, Marinick is a public employee of a public entity (MCCCD) within the
meaning of A.R.S. Section 12-820(6) and is being sued in her official capacity as
Chancellor of the MCCCD.

8. Defendant, Kate Smith, is the president of the Rio Salado 'College Campus of
MCCCD, and serves as its chief executive officer and is also a public employee of a

public entity within the meaning of A.R.S. Section 12-820(6). She is sued in her official

 

\OOQ\]O\UI-PWN)-¢

NNNNNNNNNr-¢)-‘)-¢¢-l)-\)-l)-r»-ir-li-l
OO\lO\Ul-PUJNb-*O\EOQ\IC\U\-PWN»-*O

 

Case 4:19-cv-00068-.]AS Document 1 Filed 02/08/19 Page 4 of 17

capacity as president ofRio Salado College.
IV. PLAlNTIFF’S ACTION
9., This is an action seeking monetary damages against the Defendants individual and in
their named capacities for the following violations of Wilson’s Federal and Arizona
Constitutional and Common Law rights under the provisions of 42 U.S.C. Section 1983,
Civil Rights Act, and the Arizona Constitution, Article 2, Sections 2 & 13, for violations
of his Procedural and Substantive Due Process employment rights as protected under the
14th Amendment and for violations of his employment rights as guaranteed under that
Amendment’s Equal Protection of the Laws- clause; and furtherrnore, for violations of his
lst Amendment Freedom of Speech rights as a public employee and private citizen
running for public office in Arizona.
CONDITIONS PRECEDENT TO FIL]NG
Plaintiff has performed all conditions precedent to filing this Complaint; including giving
the required Notice of Claim to Defendants that complies with 12 A.R.S. Section 821-
821.01. More than sixty days has elapsed without any response nom Defendants to
Wilson’s said Claim.
V. FACTUAL ALLEGATIONS

A. Plaintiff was terminated unlawfully as a long-term employee of MCCCD,

' without cause.

10. Plaintiff Wilson was hired in 1995 as an adjunct law instructor by MCCCD, and as a
condition of his employment, he was required to apply to and successfully be certiHed by

the Arizona College Certification Department. That State of Arizona official department

 

\SOO\IC\UI-I>WNF-*

NNN[\)NN[\)¢NN)--»-¢)-ur-»-l»-»r-h-a»-*n-a
OQ\IO\U\-PWNv-*O\$OQ\IQ\U!LWN»-IO

 

Case 4:19-cv-00068-.]AS Document 1 Filed 02/08/19 Page 5 of 17

was responsible at that time to determine whether or not an applicant to be a college
instructor teaching in Arizona colleges possessed the necessary skills and good character
to teach college courses in Arizona. Wilson applied and was approved and certified by
that State Office to teach any college level political science or law related course in
Arizona colleges.

ll. Thereaf’cer, Wilson was formally hired by MCCCD in the summer of 1995 to teach
various college level courses as an adjunct instructor at their various Campuses. He
taught primarily at their Rio Salado College Campus in the Business Department,
teaching one or more of their Business Law Courses each school session. In 1999 he was
honored as the Outstanding Adjunct Business Instructor at Rio. His employment
contracts were always in writing and for term periods.

12. On or about the school year 2010-2011, everything changed. Rio asked Wilson to
leave the Business Department at their campus and become a course-development
instructor in their new and as yet uncompleted, Paralegal Department. Defendants
needed Wilson’s broad legal background and experience for the development of a wide
variety of specialized paralegal student courses that would lead to a two-year associates
college degree and/or a two-year certificate in Paralegal Studies. He was promised
continued employment teaching and developing courses for the Rio Paralegal Department
for as long as he wanted the job.

13. It was envisioned that twelve to eighteen new college paralegal courses would
need to be developed and written by someone in order to accomplish this mission of

creation of a Rio Paralegal Department.

 

\OOO\)O\£/\-I>L)Jl\)v-l

NNNNNNNNNi-¢)-\)-v-\)-¢»-l)-¢r-‘)-al-»
OQ\IG\Ul-PUJN'“C\OO°\]Q\U\-I>WNF-‘O

 

Case 4:19-cv-00068-.]AS Document 1 Filed 02/08/19 Page 6 of 17

Wilson became that someone, and wrote and developed most of those Paralegal Courses
over the next few years, including creation of two honors courses and assisting in
development of Rio’s Paralegal’s Internship Program for advanced paralegal students.

14. Wilson became qualified as an employee of MCCCD and Rio during this time \
period (2010-2012 and thereafter), due to his greatly increased workload. His pay
increased H'om MCCCD and Rio to the point that he became a member of the MCCCD
State Retirement Program and he had to confirm that he had read and understood the Rio
Employee’s Staff*Policy Manual. Furthermore, the PAR courses he developed had to be
constantly revised by Wilson as the laws and aspects of the legal world changed, such as
the DACA Executive Immigration Orders.

15. Wilson had previously been notified by Rio during this time period that Rio had
gone Green and no more written employment contracts would be used by their college,
and thereafter an employee/instructor/developer such as Wilson would simply be notified
by email of the paralegal courses they would be teaching each session and the would
simply accept those teaching assignments by email communication to the Rio Faculty
Services Department. Those were the new type of contracts used by Rio.

1-6'.. Wilson was assured by the Rio Salado College staff and his Chair that he would be v
teaching the “PAR” courses that he had written and developed during the future school
sessions and only when he exceeded the Rio course teaching load limit would other
instructors be allowed to teach “his” courses. This policy continued up to the date of his
unlawful termination. He was teaching between three to five PAR courses each and every

school session at Rio at that time (as per his contract) up to the date of his unlawful

 

NNNNNNNNN>-r-l>-lr-v-d)-\)-r-\p-)-¢
OQ\IO\Lh-|>u)l\)r-*C>\COQQO\U\-PUJN»-*O

\O 0¢'\] O\ Ul -l> W N ’-‘

 

Case 4:19-cv-00068-.]AS Document 1 Filed 02/08/19 Page 7 of 17

termination and he had already signed a Rio green contract to teach three to five courses
in the fall session for Rio Mhis termination.

17. Wilson was never afforded notice of the reasons for his untimely termination, nor
was he afforded an opportunity or hearing to defend himself of whatever were the
unlawful reasons for his termination, if any.

18. Wilson was never offered an opportunity to clear his name by these Defendants
thereby basically destroying his chances for rehire at another college or employer because
he was now officially branded not for rehire by Defendants where he had been employed
at for over twenty-three years.

19. Wilson had qualified as a Republican candidate for the Arizona State Senate in May
of 2018 and was actively campaigning for that office at the time he was wrongfully
terminated by these Defendants. He suspects that his candidacy on the Republican ticket
was a motivating factor in Defendant’s unlawful decision to terminate his employment
20. Defendants, especially Chancellor Marinick, in clear violation of MCCCD’s own
Staff` Policy Manual (Policy A-14), was openly hostile to members of the Republican
Party and President Trump at faculty events and tried to influence other staff and faculty
on the outcome of future elections. Defendant Board did nothing to stop said unlawful
political animus toward Republican candidates and our President Trump, who was openly
ridiculed by said Chancellor at official MCCCS events.

PLAINTIFF’S CAUSES OF ACTION

 

Precept:

All the following listed and discussed causes of action that follow this paragraph have

 

\GOG\IO\Ul-bb)N>-‘

NNNNNN[\)[\)N»-¢r-l)-Ar-~»-l»-\»-¢o-‘)-~)_-
OQ\IO\Ul-PU-)N)-O\OOQ\)O\UI-PWN»-MO

 

Case 4:19-cv-00068-.]AS Document 1 Filed 02/08/19 Page 8 of 17

certain legal doctrines that attach to each cause of action pled by Plaintiff; and to avoid
repeating these certain legal doctrines, they are listed here and understood to apply to all
relevant causes of action plead hereunder and to apply to all of these named Defendants.
(1) The named Defendants violated 42 U.S.C. Section 1983 in their described
termination of Plaintiff and thereby they qualify as “persons who, acting under
color of any statute, ordinance, regulation, custom, or usage of any State subjects
or causes any citizen of the United States. . .deprivation thereof of any rights,
privileges, or immunities secured by the Constitution and laws, shall be liable to
the party injured in an action at law. . .”
(2) Arizona Employer Protection Act: 23 A.R.S., Section 1501
(a) Creates a valuable employment property interest for the employee who has a written
contract; (b) Creates a protected property interest and employment rights for an employee
if he qualifies for inclusion in an employer’s employment manual, or similar document;
(c) creates a cause of action for the employee who is wrongfully terminated in violation
of a state statute or public policy. ,
(3) Defendants, including MCCCD, “are not financially supported by the
State of Arizona Treasury.” MCCCD is part of Maricopa County, a part of Arizona’s
government structure. The Defendants do qualify as acting under color of the State of
Arizona at all times relevant to this case and are governed by State Statutes. Their
liabilities are not paid out of the State Treasury. By law, MCCCD is self-supporting and
supported financially by, and is a part of Maricopa County Arizona’s government

structure.

 

\OOO\]O\UI-Pl))l\)»-\

[\)NNNNNNNN)-l)-¢)-¢r-\\-d)-¢r-ah-do-¢»-a
OQ\]O\LA-PWNHO\SO°\]O\U\-PL)JNh-*O

 

Case 4:19-cv-00068-.]AS Document 1 Filed 02/08/19 Page 9 of 17

FIRST CAUSE OF ACTION

 

Violations of Procedural Due Process of the Law.
(Title 42 U.S.C. Section 1983; 14th Amendment to the U.S. Constitution)
(Arizona Constitution, Article 2, Section 4)
21. Plaintiff realleges and incorporates by reference herein the allegations above

contained.

22. Defendants unlawfully terminated Wilson without notice and without an opportunity

to defend himself of whatever their reason, if any, for his untimely termination, Wilson
was considered a public employee at the time of his termination and was a protected
employee guaranteed due process under the written terms of the Defendant’s Staff Policy
Manual (Policy A-3).

23. Wilson was deprived of a valuable property interest (his employment rights) by the
said actions of Defendants. His employment rights are protected and set forth in Arizona
Employment Protection Act (A.R.S. Section 23-1501, et seq.). lt states that an employee
who has a written contract with his employer owns an enforceable right of employment
Wilson had two express agreements with these Defendants in the form of “green
contracts” at~the time of his termination and was actually a protected “employee” under
the terms of the Defendants’ own Staff Policy Manual from termination without cause or
notice or opportunity to defend themselves. He has now been deprived of his rights under
those written green contracts and Defendants’ Employer Manual and furthermore
deprived of his assured future employment

24. Wilson has not only lost his future employment income, he was stripped of his rights

 

\OOO\]O\Ul-bwl\))-\

NN.NNNNNNN»-‘r-l>-lr-\.l-a»-))-¢)-‘r-r-\
oo\lo\§h-l>wN»-‘O\ooo\lc\u\-|>L»N»-‘c

 

Case 4:19-cv-00068-.]AS Document 1 Filed 02/08/19 Page 10 of 17

as a qualified member of Arizona State Retirement Plan and his severance pay for his
over twenty years of continuous employment by these Defendants.

25. Wilson had the guaranteed right under the above sited F ederal Laws and
Constitutions to notice and hearing before being deprived of his valuable property
interests by these Defendants. Wilson has suffered grievous losses of income,
employment rights and reputation due to the unlawful actions above said committed by
Defendants in depriving him of his procedural Due Process rights.

26. As a direct and proximate result of Defendants’ above said intentional actions and
disregard for Wilsons’ rights, he has suffered damages including loss of employment
interests, reputation, severe anxiety, loss of ordinary pleasures of life and will continue to
suffer for the foreseeable future.

SECOND CAUSE OF ACTION

 

Violations of Substantive Due Process of the Law.
('l"itle 42 U.S.C. Section 1983; 14th Amendment to the U.S. Constitution) ‘
(Arizona Constitution, Article 2, Section 4)
27. Plaintiff realleges and incorporates by reference herein the allegations above
contained.

28. Plaintiff contends that Defendants deprived him of Substantive Due Process when

v they failed to afford'him an opportunity to know the charges or reasons for his 5

termination and failed to afford him a name clearing opportunity or hearing.
29. Plaintiff was named on three separate occasions over the years as an

Outstanding Instructor during his many years at the Rio Campus of MCCCD.

10

 

\CO°\]O\Ul-PU~>[\)\-\

NNNNN[\)N[\)[\))-‘\-¢»-l»-*)-‘»-A)-lr-iv-¢)-¢
OO\lQ\Ul-I>WN»-*C\DOQ\]O\UI-PUJNI-*O

 

Case 4:19-cv-00068-.]AS Document 1 Filed 02/08/19 Page 11 of 17

30. Wilson had never been disciplined, nor had any of the _Defendants’ staff`, employees,
or students at any of the MCCCD Campuses filed any complaints against him. He was a
valuable employee who was essentially the backbone of the Rio’s development team for
the new PAR Department.

3 l. Wilson was entitled under the provisions of the above said Statutes and Constitution
to substantive due process by Defendants and should have been afforded a name-clearing
hearing opport\mity by Defendants in order to defend himself of the unknown allegations
and have the chance to clear his name. He has now been essentially branded
unemployable by the actions of these Defendants in failing to afford him an opportunity
to learn why he was terminated and to defend his name and reputation.

32. As a direct and proximate result of Defendants above said intentional actions and
disregard for Wilson’s rights, he has suffered damages. Including but not limited to: loss
of employment interests and income, reputation, suffered severe anxiety and depression,
loss of ordinary pleasures of life and will continue to suffer those damages for the
foreseeable f`uture.

THIRD CAUSE OF ACTION

 

Violations of Equal Proteetion of the Law.
(Title 42 U.S.C. Section 1983; 14th Amendment to the U.S. Constitution)
(Arizona Constitution, Article 2, Section 13)
31. Plaintiff realleges and incorporates by reference herein the allegations above
contained.

32. Both the Federal Laws and State of Arizona Laws create Constitutional and Statuary

11

 

\OOO\]O\UI-PL)JN»-l

NI\JNNNN[\)N[\)»-‘\-l)-Ai-¢)-\i-\»-¢)-l)--»-\
OO\IO'\Ul-(>L)J!\)h-*O\DOO\]O\UI-|>WN\-‘C

 

Case 4:19-cv-00068-.]AS Document 1 Filed 02/08/19 Page 12 of 17

Protections for persons such as the named Plaintiff for violations of a citizen’s right to
equal protection of our laws.

33. Wilson had achieved by the date of his wrongful termination, the employment status
of a protected employee under the provisions of the MCCCD Staff Policy Manual. As
such a protected employee, he was entitled to an adequate Notice and Hearing to clear his
name or answer allegations of wrongdoings affected his ability to perform his assigned
duties a course developer and PAR instructor.

34. Because the acts and omissions of these Defendants in their unlawful termination of
Wilson, he was treated not as an employee protected under terms of said Manual, but was
fired without cause as could be done to a temporary worker with no rights of
employment

35. He was thereby denied his equal rights of treatment with the other recognized
employees of Defendants. In other words, he was treated unlawfully and in violation of
his protected rights under the express terms of said Staff Policy Manual of due process
and equal rights of employment

36. Wilson therefore, suffered emotional and monetary damages, as a proximate result
of these wrongful acts committed by Defendants in depriving him of equal employee
treatment

FOURTH CAUSE OF ACTION

 

Violations of Plaintiff’s Freedom of Speech Rights.
(Title 42 U.S.C. Section 1983; lst Amendment to the U.S. Constitution)

(Arizona Constitution, Article 2, Section 6)

12

 

\EOO\IO\UI-|>L»JN)--

N\\JNN[\)NN[\)N»-l)-lr-l)-lr-\)-d)-\r-k`r-l\-
®\IO\M-PWNHO\OOQ\lo\Ul-BWN'-*C

 

Case 4:19-cv-00068-.]AS Document 1 Filed 02/08/19 Page 13 of 17

37. Plaintiff realleges and incorporates by reference herein the allegations above
contained.

38. Every person in this Country and State has the guaranteed right to speak, write, and
publish fi‘eely; and that includes this Plaintiff.

39. In May of 2018, Plaintiff became an approved candidate for the Arizona Senate, to
represent Arizona Legislative District 2 @DZ). He qualified under the provisions of the
Clean Elections Act of Arizona and his name was on the Arizona Primary Ballot

40. When a private person, such as Wilson, becomes a public figure and political
candidate for state office, newspapers often choose sides in a political race and will print
any gossip and_possible false information to attract the general public’s attention.

4l. In August of 2018 the local area Democrat-controlled newspapers, which already
held leanings in favor of Democrat candidates, and were openly anti-Republican,
published false statements and hateful gossip concerning Plaintiff and his candidacy.

42. Wilson soon thereafter received a single telephone call that he was relieved of
duties, at Rio.

43. The caller, Wilson’s direct supervisor at Rio, mentioned that she had received her
orders, jiom above, to fire him because of some article in the newspaper. She did not
specify what article or story or newspaper had caused him to be dismissed.

44. Wilson was thereby denied his right of freedom of speech by these Defendants
because he was fired for some unknown reason based something published in a local
newspaper.

45. Wilson had been at several public events hosted by these Defendants, and held on

13

 

NNNN[\)NNNN»-l)-»-\»-)-dr-\r-I»-»)-¢»-a
OQ\]O\Ul-PL»)NF-‘O\DOQ\]C\U\-|>WN'-*O

\DO°\IO\LII-I>WN»-»

 

Case 4:19-cv-00068-.]AS Document 1 Filed 02/08/19 Page 14 of 17

Defendants’ premises and had personally listened to anti-Republican and anti-Trump
speeches by such Defendants as this Chancellor.

There was an obvious anti-republican atmosphere created by the Defendants and was
pervasive on their campuses.

46. Defendants’ Staff Policy Manual expressly states that in Section A-14, that it is
forbidden for any employee, (including the Chancellor) to try to influence the outcome of
an election, or to use their official position to influence subordinates for political
purposes.

47. Wilson personally saw and heard violations of these explicit political safeguards by
Defendants on the campuses of Defendants prior to his termination,

48. Wilson contends he was quite possible fired because of his Republican Party
affiliation and his candidacy for state office on the Republican ticket

49. Wilson’s termination was therefore, clearly in violation of his right to free Speech as
a political candidate, combined with Defendants’ anti-Republican bias and animus, and
the Defendants violation of their own Staff Policy Manual provisions.

50. Wilson therefore, suffered emotional and monetary damages, as a proximate result
of these wrongful acts committed by Defendants in depriving him of rights to dee speech
by their wrongful actions toward him as a legitimist Republican candidate for state public
office.

PENDENT CAUSES OF ACTIONS AGAINST THESE NAMED DEFENDANTS

 

As authorized by federal statute: 28 U.S.C. Section 1367 ET. Seq.

14

 

\GOO\]O\Ul-war-l

NNNNNNNNN»-l»-l»-¢),-‘r-¢»-¢)-»)-d)-)-‘
00 \l_O\ lll -P UJ [\J *-‘ 0 \OOQ \l C\ UI -P UJ [\) F_‘ 0

 

Case 4:19-cv-00068-.]AS Document 1 Filed 02/08/19 Page 15 of 17

FIFTH CAUSE OF ACTION.
Intentional Inf'liction of Emotional Distress
By Defendants’ Civil Conspiracy

37. Plaintiff realleges and incorporates by reference herein the allegations above
contained.
38. Two or more of the named Defendants conspired to harm and damage Wilson,
individually, and/or, as a legitimate candidate for state public office by the commission of
one or more of the above said torts, such as:
39. Violating his rights to Due Process;
40. Not affording him his rights to Equal Protection of the laws;
41. Terminating him by denying him his rights of Freedom of Speech; and,
42. By their outrageous conduct and treatment of Wilson, an employeei instructor, and
course developer by violating their own Staff Employee Manual rights and privileges,
pursuant to their civil conspiracy to harm and terminate him.
43_. And furthermore, by custom and‘usage, Plaintiff was no longer just an adjunct
instructor by 2012, he had been assured of continued employment as a PAR course
developer and PAR instructor for as long as he performed his duties to develop and
update PAR courses for Rio. l
44. Wilson therefore, suffered emotional and monetary damages, as a proximate result of

these wrongful acts committed by Defendants.

PLAINTIFF REQUESTS A JURY TRIAL ON ALL FACT ISSUES

15

 

\OO¢\]O\UI-PUJNl-\

[\)k\))~l-HH)F¢H)-\)~hdhd
¢-*O\SOQ\IC\Ul-PWN|-‘O

NNNNNN
OC\IO\U\-{>w

l\)
N

 

Case 4:19-cv-00068-.]AS Document 1 Filed 02/08/19 Page 16 of 17

PRAYER FOR RELIEF

WHEREFORE, Plaintiff Wilson prays for judgment against Defendants as

follows:

A.

That this court declare the relevant actions of Defendants complained of
herein to be in violation of the Civil Rights Act of 1871, Title 42 United
States Code Section 1983 and the 14TH Amendment and lst Amendments to
the United States Constitution and any relevant Arizona Constitution
provisions.

That actual damages be awarded to Plaintiff against these Defendants,
jointly and/or severally, for the damages to Plaintiff’s past and future
physical well-being, his emotional and psychological injuries, damages to
his reputation, his past & future economic losses, his loss of future
educational opportunities, his loss of career prospects, all in the reasonable
amount often million dollars ($10,000,000);

That punitive damages be awarded to plaintiff against these Defendants,
jointly and/or severally, in the reasonable amount of ten million dollars
($10,000,000) for their outrageous treatment of Plainti]j’ and their intent to
destroy him and his career by their malicious acts and omissions,'

That Plaintiff be awarded all his reasonable expenses for expert witnesses
fees, disbursements, and discovery expenses and his court costs;

That Plaintiff recover pre-judgment and post-judgment interest on all

damages awarded;

16

 

\ooo\)o\u\.l>o)l\)»_.

NNNNNNNN[\)l-¢l-¢)-l)-\»-a)-»l-¢l-¢»-l)-¢
O¢\IO\Ul-I>-UJN>~O\COQ\]O\UI-PL)JNr-\O

 

Case 4:19-cv-00068-.]AS Document 1 Filed 02/08/19 Page 17 of 17

F. That Plaintiff be awarded all other relief that this court deems just and

proper under these circumstances

 

Plaintiff, in Propria Persona

17

 

